Name: 2005/741/EC,Euratom: Decision of the Representatives of the Governments of the Member States of 14 October 2005 appointing an advocate general to the Court of Justice of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2006-06-27; 2005-10-22

 22.10.2005 EN Official Journal of the European Union L 279/70 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 14 October 2005 appointing an advocate general to the Court of Justice of the European Communities (2005/741/EC, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 223 thereof, and Articles 5, 7 and 8 of the Protocol on the Statute of the Court of Justice, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof, Whereas: As a consequence of the resignation of Mr Francis JACOBS, an advocate general should be appointed for the remainder of his term of office, HAVE DECIDED AS FOLLOWS: Article 1 Ms Eleanor SHARPSTON is hereby appointed advocate general to the Court of Justice of the European Communities from the date of her swearing in until 6 October 2009. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 14 October 2005. The President J. GRANT